DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Publication to ZHAO et al., titled "Feature Extraction and Classification of Ocean Oil Spill Based on SAR Image", and USPN 2013/0129421 to Belzile et al.

With regard to claim 1, Zhao discloses a method for assessing risk to a marine hydrocarbon recovery operation, the method comprising the steps of: 
collecting a set of training images selected from the group consisting of satellite- 5acquired images, simulated satellite images, airborne-acquired images. simulated airborne-acquired images and combinations thereof (Sections 4.2 Training of the neural network, “training sample ROI” SAR images are acquired and analyzed); 
labeling a sea surface anomaly on the set of training images (Sections 4.2 Training of the neural network, “training sample ROI.”  The anomaly in this case is the detected/identified oil spill region); 
using the set of training images and the labels to train a backpropagation-enabled process (Section 4.1 Structure of Neural Networks); 
10collecting a set of non-training images selected from the group consisting of satellite-acquired, airborne-acquired images, and combinations thereof (Section 4.3 Oil Spill Identification “test sample” images are acquired and analyzed); 
applying the trained model to identify a potentially disruptive sea surface anomaly on the set of non-training images (Result Section and Fig. 4, Oil spill areas are identified by the system); and 15
Zhao does not explicitly teach assessing risk to the marine hydrocarbon recovery operation by the potentially disruptive sea surface anomaly.  
However one of ordinary skill will readily recognize that assessment of risk for addressing an oil spill in the ocean will be part of the process because of the extreme danger involved.  Belzile discloses and oil containment assembly used for containing and recovering an oil spill and explicitly teaches that site surveying and marine conditions are used in a risk assessment for deploying the containment assembly (paragraphs [0172]-[0176]).  Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use the risk assessment of containing the oil spill as taught by Belzile in combination with the oil spill imaging of Zhao in order to safely and effectively assess the marine hydrocarbon recovery operation. 

With regard to claim 2, Zhao discloses the method of claim 1, further comprising the step of determining the position coordinates of the sea surface anomaly (Fig. 4, the latitude and longitude of the areas are known as well as the image coordinates in the form of pixel location).  

With regard to claim 3, Zhao discloses the method of claim 2, wherein the position coordinates refer to a global coordinate 20reference system (Fig. 4, latitude and longitude are coordinates are known).  

With regard to claim 4, Zhao discloses wherein the sea surface anomaly is selected from the group consisting of a surface expression of surface waves, internal waves, currents, eddies, and combinations thereof (Fig. 4, Zhao discloses detecting an oil spill which itself represents a current representation of a current).

With regard to claim 6, Zhao discloses the method of claim 1. wherein the training images are acquired by synthetic aperture radar (abstract, SAR).

With regard to claim 7, Zhao discloses the method of claim 1, wherein the non-training images are acquired by synthetic aperture radar (abstract, SAR).  

With regard to claim 8, Zhao discloses the method of claim 1, wherein the potentially disruptive sea anomaly is detected by a property selected from the group consisting of wavelength, surface roughness, texture, speed, location, sea surface height, oscillation, frequency, polarization, and combinations thereof (Figs. 3 and 4, Zhao mostly detects the oil spill sea anomaly based on location).  

With regard to claim 9, Zhao discloses 5the method of claim 1, wherein the step of labeling is performed by a method selected from the group consisting of segmentation, localization, classification, and combinations thereof (Figs. 3, 4 and Table 1, The detected oil spill locations are segmented and localized and then classified accordingly).  

With regard to claim 10, Zhao discloses the method of claim 1, wherein the step of applying the trained model to a set of non- training images further comprises collecting a subsequent set of non-training images, and 10applying the trained model to identify changes in a property of the potentially disruptive sea anomaly (Sections 4.2 and 4.3, the trained neural network is applied to new sample images and the results are verified).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Publication to ZHAO et al., titled "Feature Extraction and Classification of Ocean Oil Spill Based on SAR Image", and USPN 2013/0129421 to Belzile et al. and further in view of USPN 2004/0090360 to Vincent.

With regard to claim 5, Zhao discloses the method of claim 1, but does not explicitly disclose wherein the potentially disruptive sea surface anomaly is caused 25by a soliton. a tsunami, an earthquake, and combinations thereof.  It should be noted that the cause of the current or wave or oil spill is immaterial to the function of the detection of Zhao.  Ocean imagery analysis and edge detection will be performed regardless of the cause.  Vincent teaches a similar SAR water surface imaging analysis, and also specifically teaches improved real-time images for measuring fast-moving surface waves or Tsunamis and seismic surface waves (paragraph [0026]).  Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use the fast moving wave determination taught by Vincent in order to identify dangerous waves in combination with the oil spill identification of Zhao in order to identify and assess the water conditions. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669